                          UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF NORTH CAROLINA
                                        GREENSBORO DIVISION


 SENECA INSURANCE COMPANY,                      )
 INC.                                           )
                                                )
                           Plaintiff,           )
                                                )
 v.                                             )   COMPLAINT FOR
                                                )   DECLARATORY JUDGMENT
 FAYETTEVILLE CROSS CREEK, LLC                  )   C.A. No. 19-CV-1209
 and BLUE RIDGE PROPERTY                        )
 MANAGEMENT, LLC                                )
                                                )
                           Defendants.



           COMES NOW Plaintiff Seneca Insurance Company, Inc. ("Plaintiff' or "Seneca"), by and


through its undersigned counsel, pursuant to 28 U.S.C. § 1332, 28 U.S.C. § 2201, and Rules 8 and


57 of the Federal Rules of Civil Procedure, and states as follows for its Complaint for Declaratory


Judgment against Defendants Fayetteville Cross Creek, LLC ("Cross Creek") and Blue Ridge


Property Management, LLC ("Blue Ridge") (collectively, "Defendants"):


                                          INTRODUCTION


           1.       This is an action for declaratory judgment, brought pursuant to Rule 57 of the


Federal Rules of Civil Procedure and 28 U.S.C §2201 , to declare the rights and other legal relations


surrounding questions of actual controversy that presently exist among Seneca and the Defendants


arising out of a civil action captioned Elizabeth McMillan and Tiffany Scott v. Blue Ridge


Companies, Inc., Blue Ridge Property Management, LLC, BRC Cross Creek, LLC d/b/a Legacy at


Cross Creek, and Fayetteville Cross Creek, LLC d/b/a Legacy at Cross Creek, Civil Action


Number 1 8-CVS-499 1 (the "Underlying Action"), that is presently pending against the Defendants


in the General Court of Justice, Superior Court Division, of Cumberland County, North Carolina.




 (01944440.DOCX }                                   1




          Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 1 of 22
                                              THE PARTIES


           1.       Plaintiff Seneca is a corporation organized and existing under the laws of the State


 of New York, with its principal place of business in New York, New York.            Seneca submits itself


to the jurisdiction of this Court.


           2.       Upon information and belief, Defendant Fayetteville Cross Creek, LLC is a limited


liability company organized under the laws of the State of North Carolina with its principal place


of business located at 5826 Samet Drive, Suite 105, High Point, North Carolina, 27265 whose


members are residents of North Carolina. Cross Creek may be served with process by delivering


a copy of the Summons and Complaint to its registered agent for service of process, Desmond G.


Sheridan, 804 Green Valley Road, Suite 200, Greensboro, North Carolina 27408.


           3.       Upon information and belief, Defendant Blue Ridge Property Management, LLC is


a limited liability company organized under the laws of the State of North Carolina with its


principal place of business located at 5826 Samet Drive, Suite 105, High Point, North Carolina,


27265, whose members are residents of North Carolina. Blue Ridge may be served with process


by delivering a copy of the Summons and Complaint to its registered agent for service of process,


Desmond G. Sheridan, 804 Green Valley Road, Suite 200, Greensboro, North Carolina 27408.


                                              JURISDICTION


          4.        This Court has original jurisdiction over this action under 28 U.S.C § 1 332 in that it


is a civil action between citizens of different states and the matter in controversy exceeds the sum


of $75,000.00, exclusive of interest and costs.


                                                  VENUE


          5.        The venue of this action is properly predicated on 28 U.S.C §1391 in that


jurisdiction is founded on diversity of citizenship and this action is brought within a judicial district




 {01944440 DOCX }                                     2




          Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 2 of 22
and division in which the Defendants reside or are subject to the Court's personal jurisdiction and


in which Seneca issued the Policy to which this Complaint for declaratory relief pertains.


                                         STATEMENT OF FACTS


            6.        Seneca issued a Commercial Protection policy to Fayetteville Cross Creek, LLC,


including a Commercial General Liability ("CGL") Coverage Part bearing Policy Number CMP


4901214, for the Policy Period of January 15, 2018, to January 15, 2019, to Named Insured


Fayetteville Cross Creek, LLC (the "Policy"). A true and complete copy of the Policy is attached


hereto as EXHIBIT A and is incorporated herein by reference as if fully restated herein.


            7.        The CGL Coverage Part of the Policy is subject to a limit of liability of


$1,000,000.00 with respect to Personal & Advertising Injury for any one person or organization,


and a $2,000,000.00 General Aggregate Limit, subject to the terms, conditions, limitations,


exclusions, definitions, and all other provisions of the Policy. (See Exhibit A, Commercial General


Liability Declarations, Form No. CG DS 01 10 01.)


            8.        On July 16, 2018, Elizabeth McMillan and Tiffany Scott, on behalf of themselves


and a purported class (the "Underlying Plaintiffs"), filed the Underlying Action.         A true and


accurate copy of the Complaint in the Underlying Action, and all exhibits attached thereto (the


"Underlying Complaint"), is attached hereto as EXHIBIT B and is incorporated herein by


reference as if fully restated herein.


           9.         The Underlying Complaint (Exhibit B) alleges that Cross Creek and Blue Ridge,


among other defendants, are liable to the Underlying Plaintiffs for claims arising out of the North


Carolina Residential Rental Agreements Act, N.C.G.S. § 42-46 (First and Second Causes of


Action), the North Carolina Debt Collection Act, N.C.G.S. § 75-50, et seq. (Third Cause of


Action), and the North Carolina Unfair and Deceptive Trade Practices Act, N.C.G.S. § 75-1.1, et




 {01944 440. DOCX }                                  3




           Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 3 of 22
seq. (Fourth Cause of Action). The Underlying Complaint also contains claims fora Petition for


Injunction, N.C.G.S. § 1-485, et seq. (Fifth Cause of Action), and a Petition for Declaratory


Judgement, N.C.G.S. § 1-253, et seq. (Sixth Cause of Action).


           10.      The Underlying Complaint alleges that the Defendants engaged in "unlawful and


unfair debt collection practices" through their "attempts to collect upon fees, penalties, and other


improper charges, when such costs, fees, charges, and amounts are not owed and [are] expressly


prohibited." {Id. at ^ 1 .)


           11.      The Defendants are alleged to have entered into lease agreements with the


Underlying Plaintiffs that contain a provision which states: "In the event we file a summary


ejectment Action against you, we may also recover from you the highest one of the following fees


(which shall be in addition to late fees, attorney's fees, and any applicable court costs)." {Id. at |f


24.)


           12.      The Underlying Complaint further alleges in Paragraphs 25-33:


                    a.     The lease agreements immediately identify and describe
                           three fees: a Complaint Filing Fee, a Court Appearance Fee,
                           and a Second Trial Fee. {Id. at If 25.)


                    b.     The Complaint Filing Fee, Court Appearance Fee, and the
                           Second Trial Fee are the same fees described in N.C.G.S. §
                           42-46 (e) through (g). {Id. at If 26.)


                    c.     The Tate fees, attorney's fees, and any applicable court
                           costs' listed in the lease are separate and apart from the
                           Complaint Filing Fee, Court Appearance Fee, and Second
                           Trial Fee. {Id. at ]f 27.)


                    d.     Upon information and belief, at all times relevant to the
                           allegations contained herein, Defendants have maintained a
                           uniform, statewide policy of requiring any North Carolina
                           tenant who fails to make a full and complete rental payment,
                           or maintains a balance on their account ledger in excess of
                           $0.00 on or around the 16th date of any given month to pay
                           filing fees ('Filing Fees'), sheriff service fees ('Service



 {01944440.DOCX }                                       4




          Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 4 of 22
                            Fees'), and attorneys' fees ('Attorneys' Fees') (collectively,
                            the Filing Fees, Service Fees and Attorneys' Fees are
                            referred to as the          'Eviction Fees') in addition to the
                            'Complaint-Filing Fee' purportedly allowed pursuant to
                            §42-46(e) (herein described as the ('Collection Policy'). {Id.
                            at |f 28.)


                     e.     Eviction Fees are additional fees separate and apart from the
                            ones expressly authorized by N.C.G.S. §42-46.               Instead,
                            Eviction Fees      constitute the     'attorney's   fees,   and   any
                            applicable court costs' described in the lease. {Id. at Jf 29.)


                     f.     Eviction Fees are fees set by the North Carolina Legislature
                            for filing a complaint in summary ejectment and for service
                            of process by a sheriff, and Defendants' attorneys' fees for
                            filing an eviction. {Id. at [f 30.)


                     g-     Upon information and belief, Defendants entered into a legal
                            services agreement with a law firm that charges a flat fee per
                            eviction.    Upon information and belief, this legal services
                            agreement limits the scope of the law firm's representation
                            to only seeking possession of the apartment premises on
                           behalf of Defendants and not any money owed. {Id. at If 3 1 .)


                     h.    Throughout the Relevant Time Period, the Filing Fees were
                            $96.00 and the Service Fees were $30.00. {Id. at If 32.)


                     i.    When a tenant fails to make a full and complete rental
                           payment, or maintains an account ledger balance in excess
                           of $0.00 after the 13th day of any given month, Defendants
                           cause certain written letters or emails to be delivered to the
                           tenant stating that if a tenant does not pay by the 1 6th of the
                           month, and 'legal action is necessary, any expenses we incur
                           will be       charged   to    your account'   (hereinafter    'Initial
                           Collection Letter'). {Id. at [f 33.)


           13.       The Underlying Complaint alleges at length and in detail how the Defendants


allegedly engaged in unlawful and unfair debt collection practices through their efforts to collect


upon the "Eviction Fees" described therein, including but not limited to, through requiring tenants


to pay Eviction Fees "even if: (a) the complaint in summary ejectment had not yet even been filed;




 {01944440, DOCX }                                         5




           Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 5 of 22
(b) the complaint in summary ejectment is dismissed; or (c) a North Carolina Magistrate Judge


orders the Eviction Fees to be assessed against Defendants." (Id. at ^ 37.)


             14.      The Underlying Complaint does not allege that the Underlying Plaintiffs were in


fact wrongfully evicted from the leased premises.


            15.       The Underlying Complaint does not allege that the Defendants wrongfully entered


into the leased premises of any Underlying Plaintiff.


            1 6.      The Underlying Complaint does not allege that the Defendants invaded the right of


private occupancy of any Underlying Plaintiff.


            1 7.      Count I of the Underlying Complaint alleges that the Eviction Fees charged by the


Defendants were separate from and in excess of the amount allowed under N.C.G.S. §42-46 and


are in violation of North Carolina law. (Id. at Jf]f 65-70.)


            18.       Count II of the Underlying Complaint alleges that the "Complaint Filing Fee"


charged by the Defendants were assessed against the Underlying Plaintiffs prior to filing applicable


complaints for summary ejectment, and were therefore a violation of North Carolina law. (Id. at


Flf 71-79.)


            19.       Count III of the Underlying Complaint alleges that the Defendants violated the


North Carolina Debt Collection Act ("NCDCA") by their actions in assessing, collecting,


attempting to collect Eviction Fees and Complaint Filing Fees in violation of the NCDCA, and by


threatening to take actions that the Defendants could not lawfully take under the NCDCA. ( Id. at


FF 80-98.)

           20.        Count IV of the Underlying Complaint alleges that the debt collection practices of


the Defendants as alleged in the Underlying Complaint violated the North Carolina Unfair and


Deceptive Trade Practices Act, N.C.G.S. §75-1 . 1 , et seq. (Id. at       99-1 06.)




 {0 1 944440.DOCX )                                   6




            Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 6 of 22
           21.      Counts V and VI of the Underlying Complaint seek declaratory and injunctive relief


in connection with the Defendants debt collection and eviction practices as alleged in the


Underlying Complaint. (Id. atfflf 107-119.)


           22.      The Underlying Action seeks, inter alia, a declaration that the Defendants' actions


violated the Underlying Plaintiffs' rights under N.C.G.S. §§ 75-54, 75-55, or in the alternative,


N.C.G.S. § 75-1 . 1 . (Id. , Prayer for Relief, f 4.)


           23.      The Underlying Complaint seeks a declaration that lease agreements used by the


Defendants are contrary to N.C.G.S. § 42-46 and are void as against public policy. (Id., Prayer for


Relief, If 5.)


          24.       The Underlying Complaint seeks to enjoin the Defendants from collecting or


attempting to collect any "Complaint Filing Fee" or "Attorneys' Fees" from the Underlying


Plaintiffs. (Id., Prayer for Relief, jf]f6-8.)


          25.       The Underlying Complaint seeks an award of compensatory damages, statutory


damages, punitive damages, treble damages, attorneys' fees, and costs for the Underlying


Plaintiffs, costs, trial by jury, and any other proper relief. (Id., Prayer for Relief, f|f 9-18.)


          26.       The Underlying Action does not seek to reinstate the lease of any Underlying


Plaintiff.


          27.       The Underlying Action does not seek to return possession of any leased premises


to the Underlying Plaintiffs.


          28.       Cross Creek tendered the defense of the Underlying Action to Seneca.


          29.       Seneca issued a Reservation of Rights letter to Cross Creek, reserving Seneca's


rights under the Policy, including but not limited to its rights pertaining to the duty to defend and/or


indemnify Cross Creek for damages related to the Underlying Action (the "Cross Creek ROR").




 {01944440 DOCX }                                       7




          Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 7 of 22
A true and accurate copy of the Cross Creek ROR is attached hereto as EXHIBIT C and is


incorporated herein by reference as if fully restated herein.


            30.       Subject to the Cross Creek ROR, Seneca extended a defense to Cross Creek for the


Underlying Action.


            31.       Seneca continues to defend Cross Creek in the Underlying Action.


            32.       After initially tendering its defense to Hanover Insurance Company, Blue Ridge


tendered the defense of the Underlying Action to Seneca.


            33.       Seneca issued a Reservation of Rights letter to Blue Ridge, reserving Seneca's


rights under the Policy, including but not limited to its rights pertaining to the duty to defend and/or


indemnify Blue Ridge for damages related to the Underlying Action (the "Blue Ridge ROR"). A


true and accurate copy of the Blue Ridge ROR is attached hereto as EXHIBIT D and is


incorporated herein by reference as if fully restated herein.


            34.       Subject to the Blue Ridge ROR, Seneca extended a defense to Blue Ridge in the


Underlying Action.


            35.       Seneca continues to defend Blue Ridge in the Underlying Action.


           36.        The preamble to the CGL Coverage Form of the Policy (the "CGL Form") provides:


                      Various provisions in this policy restrict coverage. Read the entire
                      policy carefully to determine rights, duties and what is and is not
                      covered.


                      Throughout this policy the words 'you' and 'your' refer to the
                      Named Insured shown in the Declarations, and any other person or
                      organization qualifying as a Named Insured under this policy. The
                      words 'we', 'us' and 'our' refer to the company providing this
                      insurance.


                      The word 'insured' means any person or organization qualifying as
                      such under Section II - Who Is an Insured.




 {01 944440. DOCX }                                    8




           Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 8 of 22
                     Other words and phrases that appear in quotation marks have special
                     meaning. Refer to Section V - Definitions.


(Exhibit A, Form CG 00 01 04 13, p. 1 of 16.)


           37.       The Policy, in relevant part, includes coverage for "Personal and Advertising


Injury." (Id., p. 6-7 of 16)


           38.       The Personal and Advertising Insuring Agreement provides as follows:


                     a.     We will pay those sums that the insured becomes legally obligated
                            to pay as damages because of "personal and advertising injury" to
                            which this insurance applies.    We will have the right and duty to
                            defend the insured against any "suit" seeking those damages.
                            However, we will have no duty to defend the insured against any
                            'suit' seeking damages for 'personal and advertising injury' to
                            which this insurance does not apply.     We may, at our discretion,
                            investigate any offense and settle any claim or 'suit' that may result.
                            But:


                                    (1)    The amount we will pay for damages is
                                           limited as described in Section III - Limits
                                           Of Insurance; and

                                    (2)    Our right and duty to defend end when we
                                           have used up the applicable limit of insurance
                                           in the payment of judgments or settlements
                                           under Coverages A or B or medical expenses
                                           under Coverage C.

                            No other obligation or liability to pay sums or perform acts
                            or services is covered unless explicitly provided for under
                            Supplementary Payments - Coverages A and B.

                     b.     [As amended by Form CG 21 44 04 17]            This insurance
                            applies to 'personal and advertising injury' caused by an
                            offense committed in the 'coverage territory' but only if:

                            (1)    The offense arises out of your business:

                                   (a)     Performed on the premises shown in the
                                           Schedule; or

                                   (b)     In connection with the project or operation
                                           shown in the Schedule; and

                            (2)    The offense was committed during the policy period.




 {01944440, DOCX }                                    9




          Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 9 of 22
                             However, with respect to Paragraph l.b.(l)(a) of this
                             Insuring Agreement, if the 'personal and advertising injury'
                            is caused by:

                             (1)    False arrest, detention or imprisonment; or

                             (2)    The wrongful eviction from, wrongful entry into, or
                                    invasion of the right of private occupancy of a room,
                                    dwelling     or   premises      that   a   person    occupies,
                                    committed by or on behalf of its owner, landlord or
                                    lessor;

                            then such offense must arise out of your business performed
                            on the premises shown in the Schedule and the offense must
                            have been committed on the premises shown in the Schedule
                            or the grounds and structures appurtenant to those premises.


(Id., p. 6 of 16, as amended by Form CG 21 44 04 17, pp. 1-2 of 3.)


           39.       Coverage B - Personal and Advertising Injury is subject to the following


exclusions, among others:


                     2.     Exclusions

                            This insurance does not apply to:

                            a.      Knowing Violation Of Rights Of Another

                                    'Personal and advertising injury' caused by or at the
                                    direction of the insured with the knowledge that the
                                    act would violate the rights of another and would
                                    inflict 'personal and advertising injury.'


                            b.      Material Published With Knowledge Of Falsity
                                    'Personal and advertising injury' arising out of oral
                                    or written publication, in any manner, of material, if
                                    done by or at the direction of the insured with
                                    knowledge of its falsity.


                            c.      Material Publishes Prior To Policy Period
                                    'Personal and advertising injury' arising out of oral
                                    or written publication, in any manner, of material
                                    whose     first   publication    took      place   before   the
                                   beginning of the policy period.


(Id., p. 6 of 16.)


           40.       The Policy defines the term "Personal and Advertising Injury" as follows:



 {01944440, DOCX }                                       10




          Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 10 of 22
                      SECTION V - DEFINITIONS


                      14.    'Personal and advertising injury' means injury, including
                             consequential 'bodily injury', arising out of one or more of
                             the following offenses:


                             a.      False arrest, detention or imprisonment;


                             b.      Malicious prosecution;


                             c.      The wrongful eviction from, wrongful entry into, or
                                     invasion of the right of private occupancy of a room,
                                     dwelling   or     premises    that    a   person    occupies,
                                     committed by or on behalf of its owner, landlord or
                                    lessor;


                             d.      Oral or written publication, in any manner, of
                                    material    that    slanders    or    libels   a    person   or
                                    organization       or     disparages       a   person's      or
                                    organization's goods, products or services;


                             e.     Oral   or written publication, in any manner, of
                                    material that violates a person's right of privacy;


                             f.     The use     of another's       advertising     idea in    your
                                     'advertisement'; or


                             g-     Infringing upon another's copyright, trade dress or
                                    slogan in your 'advertisement'.


{Id., p. 15 of 16 (Definition of personal and advertising injury)).


           41.        The Policy also defines the term "suit" to mean "a civil proceeding in which


damages because of 'bodily injury', 'property damage' or 'personal and advertising injury' to


which this insurance applies are alleged. . ." {Id., p. 16 of 16 (Definition of suit)).


           42.        The Complaint does not allege "bodily injury" or "property damage" as those terms


are defined in the Policy.         Accordingly, Coverage A - BODILY INJURY AND PROPERTY


DAMAGE LIABILITY ("Coverage A") does not apply to any of the allegations of the Underlying


Complaint and Seneca has no duty to defend or indemnify the Defendants pursuant to Coverage


A. (See id., pp. 1-6 of 16.)

 {0 1944440. DOCX }                                      11




          Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 11 of 22
           43.       A controversy of a justiciable nature presently exists among the Parties such that


Seneca seeks declarations by this Court, so that Seneca may have its rights and duties under the


Policy determined and avoid the possible accrual of damages.


                        FIRST REQUEST FOR DECLARATORY JUDGMENT
        (The Underlying Complaint Does Not Allege "Personal and Advertising Injury")


           44.       Seneca incorporates the preceding and following paragraphs of this Complaint for


Declaratory Judgment and all Exhibits thereto by reference as if fully restated herein.


           45.       The Underlying Action does not allege any "personal and advertising injury" to


which Coverage B - Personal and Advertising Injury Liability applies. {Id., p. 6 of 16.)


           46.       Specifically, the Underlying Action does not allege "false arrest, detention or


imprisonment," as those terms are used in the Policy definition of "personal and advertising


injury." (7<7.,p. 15 of 16.)


           47.       Specifically, the Underlying Action does not allege "malicious prosecution" as that


term is used in the Policy definition of "personal and advertising injury." {Id..)


           48.       Specifically, the Underlying Action does not allege "the wrongful eviction from,


wrongful entry into, or invasion of the right of private occupancy of a room, dwelling or premises


that a person occupies, committed by or on behalf of its owner, landlord or lessor as those terms


are used in the Policy definition of "personal and advertising injury." {Id., p. 15 of 16.)


           49.       Specifically, the Underlying Action does not allege "oral or written publication, in


any manner, of material that slanders or libels a person or organization or disparages a person's or


organization's goods, products or services" as those terms are used in the Policy definition of


"personal and advertising injury." {Id., p. 15 of 16.)




 {01944440. DOCX }                                    12




          Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 12 of 22
            50.       Specifically, the Underlying Action does not allege "oral or written publication, in


any manner, of material that violates a person's right of privacy" as those terms are used in the


Policy definition of "personal and advertising injury." (Id., p. 15 of 16.)


            51.       Specifically, the Underlying Action does not allege "the use of another's


advertising idea in your 'advertisement'" as those terms are used in the Policy definition of


"personal and advertising injury." (Id., p. 15 of 16.)


            52.       Specifically, the Underlying Action does not allege "infringing upon another's


copyright, trade dress or slogan in your 'advertisement'" as those terms are used in the Policy


definition of "personal and advertising injury." (Id., p. 15 of 16.)


            53.       Seneca has no duty to defend or indemnify the Defendants against any "suit"


seeking damages for actions of the Defendants to which the Policy does not apply. (Id.)


            54.       As the Underlying Complaint does not allege an offense constituting "Personal and


advertising injury" as that term is defined in the Policy, the allegations of the Underlying


Complaint do not trigger the Insuring Agreement for "Personal and advertising injury" coverage


under the Policy, and therefore, Seneca has no duty to defend or indemnify the Defendants in the


Underlying Action.


            55.       Accordingly, Seneca prays that this Court declare that Seneca has no duty to defend


or indemnify the Defendants in the Underlying Action on the ground that the Underlying Action


does include any allegations of "Personal and Advertising Injury" to which the Policy would apply.


                       SECOND REQUEST FOR DECLARATORY JUDGMENT
        ("Offenses" That Occurred Prior To The Policy Period Fall Outside The Insuring
                       Agreement For "Personal and Advertising Injury" Liability)


           56.        Seneca incorporates the preceding and following paragraphs of this Complaint for


Declaratory Judgment and all exhibits thereto by reference as if fully restated herein.




 {01 944440. DOCX )                                   13




          Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 13 of 22
            57.       The Policy was effective from January 15, 2018, to January 15, 2019. (Exhibit A,


Commercial General Liability Declarations, Form CG DS 01 10 01, p. 1 of 7.)


            58.       The Policy was the first issuance of the Policy to Cross Creek, and was not a


renewal of a prior policy.


            59.       Coverage B - Personal and Advertising Injury applies only to "personal and


advertising injury" that was caused by an offense committed during the policy period. (Exhibit A,


Form CG 00 01 04 13, as amended by Form CG 21 44 04 17, pp. 1-2 of 3.)


            60.       The Underlying Complaint contains allegations of actions or conduct by the


Defendants that occurred prior to the inception of the Policy, including but not limited to


allegations such as the following:


                      a.     "On several occasions, including [on] or about October 13,
                             2017 and January 15, 2017, McMillan received the Initial
                             Collection Letters ..." (Exhibit B at ^ 65.)


                      b.     "On at least two (2) occasions, including on December 22,
                             2017 and January 19, 2018, Defendants placed the Eviction
                             Fees on McMillan's ledger . . ." (Exhibit B at ][ 68.)


            61.       Even if the Underlying Complaint contained allegations of one or more of the


offenses identified in the Policy that constitute "personal and advertising injury" (which Seneca


expressly contests and denies), the Policy, by its express terms, would not apply to any damages


caused by actions of the Defendants that occurred outside of the effective Policy Period, from


January 15, 2018, to January 15, 2019.


           62.        Accordingly, Seneca prays that this Court declare that the Policy does not apply


"offenses" that were not committed during the Policy Period.




 (0 1944440, DOCX }                                    14




          Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 14 of 22
                         THIRD REQUEST FOR DECLARATORY JUDGMENT
 (Even if the Complaint Alleges Personal and Advertising Injury, Policy Exclusions Apply)


            63.       Seneca incorporates the preceding and following paragraphs of this Complaint for


Declaratory Judgment and all Exhibits hereto by reference as if fully restated herein.


            64.       The Policy excludes coverage under Coverage B - Personal and Advertising Injury


when such injury is "caused by or at the direction of the insured with the knowledge that the act


would violate the rights of another and would inflict 'personal and advertising injury.'" (Exhibit


B, Form CG 00 01 04 13, p. 6 of 16, Exclusion 2. a.)


            65.       The Policy excludes coverage under Coverage B - Personal and Advertising Injury


when such injury arises "out of oral or written publication, in any manner, of material, if done by


or at the direction of the insured with knowledge of its falsity." (Id., Exclusion 2.b.)


            66.       The Policy excludes coverage under Coverage B - Personal and Advertising Injury


when such injury arises "out of oral or written publication, in any manner, of material whose first


publication took place before the beginning of the policy period." (Id., Exclusion 2.c.)


            67.       The Policy excludes coverage under Coverage B - Personal and Advertising Injury


when such injuries arise "out of a criminal act committed by or at the direction of the insured."


(Id., Exclusion 2.d.)


            68.       The Policy excludes coverage under Coverage B - Personal and Advertising Injury


for injuries "for which the insured has assumed liability in a contract or agreement. This exclusion


does not apply to liability for damages that the insured would have in the absence of the contract


or agreement." (Id., Exclusion 2.e.)


           69.        The Policy excludes coverage under Coverage B - Personal and Advertising Injury


for injuries that arises "out of a breach of contract. . ." (Id., Exclusion 2.f.)




 (0 1944440. DOCX }                                  15




          Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 15 of 22
            70.      Even if the Underlying Complaint contained allegations of one or more of the


offenses identified in the Policy that constitute "Personal and advertising injury", which Seneca


expressly contests and denies, the Policy's Exclusions for "Personal and advertising injury"


preclude coverage for the Underlying Complaint to the extent that it alleges the Defendants acted


"with the knowledge that the act would violate the rights of another" or "with knowledge of its


falsity." {Id., Exclusion 2. a.)


           71.       By way of example and not an exclusive list, the Underlying Complaint alleges that


the Defendants violated North Carolina law by "collecting or attempting to collect a debt by means


of fraudulent, deceptive, and/or misleading representations. . ." (Exhibit B at ][ 91.)


           72.       By way of example and not an exclusive list, the Underlying Complaint goes on to


allege that the Defendants' conduct in derogation of North Carolina law was "willful." {Id. at


96.)


           73.       By way of example and not an exclusive list, the Underlying Complaint further


alleges that the Defendants violated North Carolina law by:


                     (a) misrepresenting the character, amount, or legal status of the
                     obligation alleged to be owed by Plaintiffs and each member of the
                     class; (b) employing a system, policies, and procedures for the
                     collection of debt which is unfair, deceptive, and misleading, and
                     not permitted by both the public policy of North Carolina and the
                     express statutory provisions of N.C.G.S. § 42-46; (c) utilizing false
                     representations and deceptive measures to collect or attempt to
                     collect Eviction Fees which are unlawful; (d) undertaking actions
                     which Defendants knew, or should have known, offends well-
                     established public policy, state law, and was otherwise unlawful,
                     unfair deceptive, misleading, coercive, and substantially injurious to
                     consumers, such as Plaintiff; and (e) employing and otherwise
                     undertaking the aforementioned procedures, policies, actions, and
                     methods with the explicit knowledge that such conduct was in
                     violation of applicable North Carolina law.




 (01944440, DOCX }                                    16




         Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 16 of 22
(Id. at Tf 102.) The Underlying Complaint contends these actions "were done willfully, or with the


conscious disregard" of the Underlying Plaintiffs' rights. (Id. at        103.)


            74.       Other allegations of the Underlying Complaint allege actions that are excluded by


one or more of the exclusions identified above.


            75.       In light of the Underlying Complaint's allegations, Seneca prays that this Court


declare that the Policy does not apply to any "personal and advertising injury" that falls within any


of the Policy exclusions.


                       FOURTH REQUEST FOR DECLARATORY JUDGMENT
(Seneca's duty, if any, to indemnify the Underlying Defendants is limited to "Offenses" that
                               occurred at The Property Insured By Seneca)


            76.       Seneca incorporates the preceding and following paragraphs of this Complaint for


Declaratory Judgment and all Exhibits hereto by reference as if fully restated herein.


            77.       The Policy' s Personal and Advertising Injury coverage does not apply to "offenses"


that arise out of the insured's business if that business is not performed on the premises identified


in the Schedule to the Policy's Commercial General Liability Declarations. (See Exhibit A, Form


CG 00 01 04 13, p. 6 of 16, as amended by Form CG 21 44 04 17, pp. 1-2 of 3.)


            78.       The Underlying Complaint's allegations pertain to an apartment complex alleged


to be owned by "BRC Cross Creek, LLC d/b/a Legacy at Cross Creek and/or Fayetteville Cross


Creek, LLC d/b/a Legacy at Cross Creek" located in Fayetteville, North Carolina.            (Underlying


Complaint at          3.)


           79.        Upon information and belief, the Legacy at Cross Creek apartment complex that is


the subject of the Underlying Action is located on Castle Rising Road in Fayetteville, North


Carolina.




 {01 944440. DOCX }                                   17




          Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 17 of 22
           80.      Upon information and belief, the Underlying Plaintiffs are seeking, or may seek, in


the Underlying Action to recover damages from the Defendants in connection with similar


activities at as many as 39 or more other properties or premises that are not identified in the


Schedule to the Policy's Commercial General Liability Declarations.


           81.      Under the provisions of the Policy, Seneca has no obligation to indemnify the


Defendants in the Underlying Action, or any other action, for Personal and Advertising Injury


damages in connection with premises that are not identified in the Schedule to the Policy's


Commercial General Liability Declarations.


           82.      Accordingly, Seneca prays that this Court declare that it has no obligation under


the Policy to indemnify the Defendants in the Underlying Action for any damages for Personal


and Advertising Injury in connection with premises not identified in the Schedule to the Policy's


Commercial General Liability Declarations.


                       FIFTH REQUEST FOR DECLARATORY JUDGMENT
  (Seneca's duty, if any, to indemnify Blue Ridge is limited to "Offenses" that occurred at
                                   The Property Insured By Seneca)


          83.       Seneca incorporates the preceding and following paragraphs of this Complaint for


Declaratory Judgment and all Exhibits hereto by reference as if fully restated herein.


          84.       As an additional insured under the Policy, Defendant Blue Ridge's rights under the


Policy are no greater than the rights of the named insured, Defendant Fayetteville Cross Creek.


          85.       The Policy's Personal and Advertising Injury coverage does not apply to offenses


that arise out of the insured's business if that business is not performed on the premises identified


in the Schedule to the Policy's Commercial General Liability Declarations. (See Exhibit A, Form


CG 00 01 04 13, p. 6 of 16, as amended by Form CG 21 44 04 17, pp. 1-2 of 3.)




 {01944440 DOCX }                                   18




         Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 18 of 22
            86.       The Underlying Complaint's allegations pertain to an apartment complex alleged


to be owned by "BRC Cross Creek, LLC d/b/a Legacy at Cross Creek and/or Fayetteville Cross


Creek, LLC d/b/a Legacy at Cross Creek" located in Fayetteville, North Carolina.            (Underlying


Complaint at          3.)


            87.       Upon information and belief, the Legacy at Cross Creek apartment complex that is


the subject of the Underlying Action is located on Castle Rising Road in Fayetteville, North


Carolina.


            88.       Upon information and belief, the Underlying Plaintiffs are seeking, or may seek, in


the Underlying Action to recover damages from Defendant Blue Ridge in connection with similar


activities at as many as 39 or more other properties or premises other than those identified in the


Schedule to the Policy's Commercial General Liability Declarations.


            89.       Under the provisions of the Policy, Seneca has no obligation to indemnify


Defendant Blue Ridge in the Underlying Action, or any other action, for Personal and Advertising


Injury damages in connection with premises that are not identified in the Schedule to the Policy's


Commercial General Liability Declarations.


           90.        Accordingly, Seneca prays that this Court declare that it has no obligation under


the Policy to indemnify Defendant Blue Ridge in the Underlying Action for any damages for


Personal and Advertising Injury in connection with "offenses" that occurred at premises not


identified in the Schedule to the Policy's Commercial General Liability Declarations.


                        SIXTH REQUEST FOR DECLARATORY JUDGMENT
     (Seneca has no duty to defend Defendant Blue Ridge for "offenses" that occurred at
                                     properties not insured by Seneca)


           91.        Seneca incorporates the preceding and following paragraphs of this Complaint for


Declaratory Judgment and all Exhibits hereto by reference as if fully restated herein.




 (01 944440. DOCX }                                   19




          Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 19 of 22
           92.         As an additional insured under the Policy, Defendant Blue Ridge's rights under the


Policy are no greater than the rights of the named insured, Defendant Fayetteville Cross Creek.


           93.         The Policy provides that Blue Ridge is an Insured under the following policy


provision:          "Each of the following is also an insured: . . . b. Any person ... or any organization


while acting as your real estate manager." {See Exhibit A, Form CG 00 01 04 13, p. 10 of 16)


(emphasis added).


           94.         The Policy defines the term "your" to refer to the "Named Insured shown in the


Declarations." {See Exhibit A, Form CG 00 01 04 13, p. 1 of 16).


           95.         The Personal and Advertising Insuring Agreement provides as follows:


                       b.     We will pay those sums that the insured becomes legally obligated
                              to pay as damages because of "personal and advertising injury" to
                              which this insurance applies.    We will have the right and duty to
                              defend the insured against any "suit" seeking those damages.
                              However, we will have no duty to defend the insured against any
                              'suit' seeking damages for 'personal and advertising injury' to
                              which this insurance does not apply.      We may, at our discretion,
                              investigate any offense and settle any claim or 'suit' that may result.
                              But:


                                      (1)    The amount we will pay for damages is
                                             limited as described in Section III - Limits
                                             Of Insurance; and

                                      (2)    Our right and duty to defend end when we
                                             have used up the applicable limit of insurance
                                             in the payment of judgments or settlements
                                             under Coverages A or B or medical expenses
                                             under Coverage C.

                              No other obligation or liability to pay sums or perform acts
                              or services is covered unless explicitly provided for under
                              Supplementary Payments - Coverages A and B.

                      b.      [As amended by Form CG 21 44 04 17]            This insurance
                              applies to 'personal and advertising injury' caused by an
                              offense committed in the 'coverage territory' but only if:

                              (1)    The offense arises out of your business:




 {01944440.DOCX }                                       20




         Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 20 of 22
                                      (a)       Performed on the premises shown in the
                                                Schedule; or

                                      (b)       In connection with the project or operation
                                                shown in the Schedule; and

                              (2)     The offense was committed during the policy period.

                              However, with respect to Paragraph l.b.(l)(a) of this
                              Insuring Agreement, if the 'personal and advertising injury'
                              is caused by:

                              (2)     False arrest, detention or imprisonment; or

                              (2)     The wrongful eviction from, wrongful entry into, or
                                      invasion of the right of private occupancy of a room,
                                      dwelling    or   premises   that   a   person   occupies,
                                      committed by or on behalf of its owner, landlord or
                                      lessor;

                              then such offense must arise out of your business performed
                              on the premises shown in the Schedule and the offense must
                              have been committed on the premises shown in the Schedule
                              or the grounds and structures appurtenant to those premises.


(Id., p. 6 of 16, as amended by Form CG 21 44 04 17, pp. 1-2 of 3.)


            96.       The Underlying Plaintiffs are seeking Class Certification for their suit.


            97.       Upon information and belief, the potential class action would involve as many as


40 or more total properties for which Blue Ridge serves as a "property manager."


            98.       Seneca has no duty to defend Blue Ridge under the provisions of the Policy for any


"offense" that arises out of Blue Ridge's "business" performed at premises other than the premises


shown in the Schedule referenced in the Personal and Advertising Injury Insuring Agreement.


           99.        To the extent Plaintiffs suit is certified as a class action, and to the extent Plaintiff


is allowed to pursue damages resulting from Blue Ridge's "business" performed at premises other


than premises insured under the Policy, Plaintiffs claims may then encompass activities at


premises for which Seneca would have no obligation to indemnify Blue Ridge.


            100.      Accordingly, Seneca prays that this Court declare that it has no obligation under


the Policy to defend Defendant Blue Ridge in the Underlying Action for any damages for Personal


 {01 944440. DOCX }                                      21




          Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 21 of 22
and Advertising Injury in connection with alleged "offenses" that occurred at            premises not


identified in the Schedule to the Policy's Commercial General Liability Declarations.


           WHEREFORE, Plaintiff Seneca respectfully prays that this Court enter an Order


ADJUDGING, ORDERING and DECREEING that:


           1.       Seneca owes no duty to defend and/or indemnify Cross Creek in connection with


the Underlying Action;


           2.       Seneca owes no duty to defend and/or indemnify Blue Ridge in connection with


the Underlying Action; and


           5.       For such other and further relief as the Court may deem just and proper, including


the Plaintiffs costs in this action.




December 1 1, 2019.




                                                 MIDKIFF, MUNCIE, & ROSS, P.C.


                                                 /s/ Amv H. Wooten
                                                 Amy H. Wooten
                                                 N.C. State Bar No. 39762
                                                 S.C. State Bar No. 100128
                                                 1511 Sunday Drive, Suite 308
                                                 Raleigh, N.C. 27607
                                                 T: (984) 232-0201
                                                 F: (984) 232-0307
                                                 awooten@midkifflaw. com
                                                 Counsel for Seneca Insurance Company, Inc.




 {01944440.DOCX }                                  22




         Case 1:19-cv-01209-LCB-JLW Document 1 Filed 12/12/19 Page 22 of 22
